Citation Nr: 1828904	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative osteoarthritis, thoracic scoliosis, lumbar strain and right sacroilitis (claimed as back condition). 

2. Entitlement to an effective date earlier than October 14, 2015 for the grant of service connection for right and lower extremity radiculopathy, as secondary to degenerative osteoarthritis, thoracic scoliosis, lumbar strain and right sacroilitis.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2014.  

In August 2014, the Board remanded the issues of entitlement to an initial rating in excess of 20 percent for service-connected back disorder, and a TDIU for additional development. 

The issue(s) of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving doubt in the Veteran's favor, given the Veteran's pain and corresponding functional loss, including during flare-ups, and limitation of motion, his back disability approximates limitation of flexion to 30 degrees for the entire appeal period.

2. On September 10, 2009, VA received the Veteran's claim for service connection for a back disability; he did not file a separate claim for service connection for radiculopathy.

3. The RO granted service connection for right and lower extremity radiculopathy, effective October 14, 2015.  

4. During the period from September 15, 2009 (the date of the claim) to October 14, 2015, the medical evidence demonstrates that the Veteran's service-connected back disability was manifested by at least mild neurological abnormalities of the left and right lower extremities.


CONCLUSION OF LAW

1. The criteria for an increased rating of 40 percent rating, but not higher, for back disability, for the entire appeal period, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5237 (2017).

2. The criteria for the assignment of a separate 10 percent rating for radiculopathy for the right and left lower extremity associated with the Veteran's back disability, from September 15, 2009 to October 14, 2015, have been met.  U.S.C. §§ 1155, 5103A (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected degenerative arthritis of the spine, also claimed as a back condition, currently rated as 20 percent, warrants an increased rating due to a worsening of his condition.

Disabilities of the thoracolumbar spine are rated under a General Rating Formula (Formula).  38 C.F.R. § 4.71a.  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  An evaluation of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Formula provides for a separate rating for any associated objective neurologic impairment. 

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides ratings for incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why he or she could not do so."

Increased Rating Back Disorder

At his March 2014 Board hearing, the Veteran testified that his service-connected back condition worsened since his most recent examination in May 2010.  In August 2014, the Board remanded this issue for a VA examination.  The Veteran was afforded an examination in October 2015.  Based on the examinations of record, the Board finds that a 40 percent rating is warranted for the entire appeal period.  

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  However, the Board notes that, for reasons discussed below, the Board is granting an increased rating to 40 percent for the Veteran's back condition for the entire portion of the appeal. 

The May 2010 examination report reflects the Veteran walked slow and hesitant due to back pain.  The examiner noted there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone and atrophy of the limbs in relation to the cervical spine examination.  For the thoracolumbar spine, the Veteran displayed forward flexion to 60 degrees, extension to 25 degrees, and right and left lateral flexion to 30 degrees.  The examiner noted that joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The examiner did not state whether the examination was conducted during a flare-up.  
The October 2015 VA examination report reflects that the Veteran complained of and exhibited pain on motion of the lower back.  The Veteran displayed forward flexion to 50 degrees, extension to 10 degrees, and right and left lateral flexion to 10 degrees.  Pain that caused functional loss was noted on the examination.  After repetitive-use testing, the Veteran displayed forward flexion to 40 degrees.  The Veteran reported flare ups in his back described as pain traveling from his back to his hips and legs.  However, the examination was not conducted during a flare-up.  The Veteran reported the regular use of a brace as an assistive device.  The October 2015 VA examiner opined that the Veteran's low back condition creates moderate impairment in performing sedentary activity activities of employment and moderate to severe impairment in performing in performing physical activity of employment.  He further opined that the restrictions were based on a time when the Veteran was treated with his current regimen of Hydrocodone and Tramadol.  The examiner determined that based on his limitations, the Veteran is unable to obtain and maintain gainful employment.  He added that he would be unable to provide what the Veteran's employability would be without pain management without mere speculation due to a lack of medical knowledge.

Additionally, the September 2016 Physical Therapy Report noted the Veteran's low back pain to be worse in the morning but that the pain was severe enough that it interrupted his sleep.  The examiner noted the current pain intensity as 7 out of 10, 5 out of 10 at its best, and 10 out of 10 at its worst.  The examiner listed aggravating factors as prolonged standing, prolonged sitting, and driving long distances.  It was noted that the Veteran ambulates with a mildly antalgic gait.  The examiner found decreased core stability, decreased flexibility, and postural deficits.  While the examiner didn't provide specific range of motion (ROM) measurements, the examiner listed lumbar spine range of motion as follows: flexion- 50 percent, plus pain; extension- 50 percent, plus pain; right side bend- 50 percent plus pain; left side bend- 75 percent, right rotation- 50 percent plus pain; and left rotation-75 percent.

The Board finds that the Veteran's previous examinations are not consistent with Sharp.  In light of the Veteran's competent and credible contentions, and resolving all doubt in his favor, the Board finds that a 40 percent rating is warranted throughout the appeal.

The Board also notes that as 40 percent is the highest schedular rating for limitation of motion of the spine, the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not for application.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such a higher rating is not warranted.  Finally, because the evidence affirmatively shows that the Veteran does not have ankylosis of the entire spine or entire thoracolumbar spine, and indeed he does not contend otherwise, a rating in excess of 40 percent is not warranted.

Radiculopathy of the lower extremities

In February 2017, the Veteran was granted for service connection for right lower extremity radiculopathy, with an evaluation of 20 percent, effective October 14, 2015; and service connection for left lower extremity radiculopathy was granted with an evaluation of 10 percent, effective October 14, 2015, under Diagnostic Code 8526.  The grant of these issues was based on the October 2015 VA examination report that indicated moderate radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity, due to his back condition.  

Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis; a 20 percent rating evaluation when moderate; and a 40 percent evaluation when moderately severe; and 60 percent when severe, marked with muscular atrophy.  An 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Prior to October 14, 2015

At his May 2010 Medical Examination, the Veteran reported a limitation in walking because of his spine condition and only being able to walk 100 yards.  He indicated experiencing falls due to his back condition, as well as weakness of the leg.  He stated that his pain was exacerbated by physical activity that is relieved by rest.  He stated that during flare-ups he experienced functional impairment described as difficulty walking, pain, weakness, and speed and limitation of motion of the joint described as pain causing limitation.  There was no report of incapacitation in the prior twelve months.  The examiner described overall functional impairment as having problems going up and down steps, and an inability to stand or sit for long periods of time.  The examiner noted right lower extremity reflexes revealed knee jerk +2 and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The Veteran's cervical spine x-ray report reflected mild lower cervical scoliosis, mild anterior edging of the mild- thoracic vertebral bodies causing kyphosis, and sacralization, of L-5, mild sacro-ilitis.  The Veteran described the back pain that travels from lower back to legs, as moderate.  

The Board finds that the Veteran reported mild symptoms of radiculopathy as early as the May 2010 examination.  Accordingly, a 10 percent evaluation is assigned from September 15, 2009 (the date of the claim) to October 14, 2015.  The Board notes, the February 2017 Rating Decision granted service connection for the Veteran's right lower extremity radiculopathy, with an evaluation of 20 percent, and granted service connection for left lower extremity radiculopathy, with an evaluation of 10 percent, effective October 14, 2015.  

The Board acknowledges that the May 2010 VA examiner did not specifically diagnose the Veteran with radiculopathy, but finds that, after resolving any doubt in the Veteran's favor, and the evidence of record, when viewed as a whole, reveal the Veteran's symptoms reflect mild radiculopathy in the right and left lower extremity.  In sum, the Board finds the Veteran's right and lower leg disability approximated to a 10 percent rating, and no higher, from September 15, 2009 to October 14, 2015. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating, but not greater, for the Veteran's back disability for the entire appeal period, is granted.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for the Veteran's right and lower extremity radiculopathy as secondary to service-connected back disability from September 9, 2009 to October 14, 2015, is granted.


REMAND

Regrettably, the Board finds further development is necessary prior to adjudication of a TDIU claim.

On the Veteran's VA Form 21-8940, Application for Increased Compensation, he listed that he was last employed in January 2013.  He reported that he has only worked part-time since that time.  On that same Form 21-8940, the Veteran listed January 1, 2017, as the date he became too disabled to work.  Additionally, the Veteran submitted a tax statement from 2016 showing earned income that is considered "substantially gainful" as defined for rating purposes.  

Substantially gainful employment is earnings exceeding the amount established by the U.S. Department of Commerce, U.S. Census Bureau, as the poverty threshold for one person.  In 2016, the poverty threshold for one person was set at $12,486.  

More information is needed regarding whether the Veteran is unable to secure or follow a substantially gainful occupation due at least in part to his service-connected disabilities.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded the opportunity to provide the necessary information regarding his employment, and any other pertinent information.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VA Form 21-8940.  The Veteran should be directed to provide all available information and releases for the locations he was employed.  An appropriate amount of time should be allowed for the Veteran to respond.

2. Contact the Veteran's former employers, and conduct all pertinent development, as necessary. 

3. Afford the Veteran an opportunity to submit any other information that is not evidenced by the record, to include tax information for the relevant years he was not gainfully employed.  

4. Notify the Veteran that he may submit lay statements from himself and any individual who has first-hand knowledge of the nature, extent, and severity of his service-connected disabilities and their impact on his ability to work.  An appropriate amount of time should be allowed for the Veteran to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


